Citation Nr: 1439947	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestosis of the left lung.

2.  Entitlement to an initial compensable rating for minimally displaced fracture of the left posterolateral 8th rib.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to initial compensable ratings for his asbestosis of the left lung and minimally displaced fracture of the left posterolateral 8th rib.

The Veteran asserted in his VA Form 9, received in July 2013, that he wants to testify before a Veterans Law Judge via a videoconference at the regional office in New York.  Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  There is no evidence in the claims file or Virtual VA indicating that the Veteran has withdrawn his request.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Veteran for a hearing at the RO via videoconference before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013) and 38 C.F.R. § 20.704 (2013).
 
2.  After the hearing is conducted, or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



